Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avidar et al. (US 20190356595 A1) - collecting a plurality of metrics in the weighted flow network, receiving a plurality of route requests from a first node to a second node in the weighted flow network, determining K best routes out of N possible routes from the first node to the second node according to the plurality of metrics, balancing a load in the weighted flow network by distributing the plurality of route requests over the K best routes from the first node to the second node, and updating the plurality of metrics, but does not disclose a time series based latency estimation processor configured to maintain in SDN controller memory, for a path between the pair of end nodes, an estimated per-link latency, based on the received network topology information; wherein maintaining in SDN controller memory the estimated per-link latency comprises iteratively performing operations comprising: accessing the communication and network topology statistics; based on changes to the communication and network topology statistics, dynamically updating one or more parameters of an exponentially weighted moving average model that includes a first parameter for an exponential weight and a second parameter for a window size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462